                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                                    CRIMINAL ACTION

VERSUS                                                                      NO. 16-88

SHAWANDA NEVERS                                                             SECTION: “E” (1)



                                     ORDER AND REASONS

        Before the Court is a Motion to Reduce Sentence Pursuant to Title 18, U.S.C.

3582(c)(1)(A) filed by Petitioner Shawanda Nevers. 1 The Government did not file a

response. For the reasons that follow, the motion is DENIED. 2

                                           BACKGROUND

        On May 6, 2016, a grand jury indicted Shawanda Nevers for: 37 counts of aiding or

assisting in the preparation of false tax returns, in violation of 26 U.S.C. § 7206(2); one

count of criminal contempt, in violation of 18 U.S.C. § 401(3); one count of bank fraud, in

violation of 18 U.S.C. § 1344(2); and one count of forging the signature of a federal judge,

in violation of 18 U.S.C. § 505.3 A superseding indictment was later returned, adding one

count of conspiracy to commit wire fraud, in violation of 18 U.S.C. § 1349, and one count

of aggravated identity theft, in violation of 18 U.S.C. § 1028A. 4 On August 3, 2017,

Petitioner pleaded guilty to four counts of aiding and assisting in the preparation of false

tax returns (Counts 17, 23, 28, and 29). 5 In exchange for Plaintiff’s agreement to plead



1 R. Doc. 165.
2 Petitioner requests “this Court grant her motion to resentence[] Ms. Nevers to time serve[d] or, at a
minimum, set this matter for a hearing.” R. Doc. 165 at 20. For the reasons set forth herein, Petitioner is
not entitled to a reduction in her sentence. Accordingly, Petitioner’s request for a hearing on this motion
is DENIED AS MOOT.
3 R. Doc. 3.
4 R. Doc. 56.
5 R. Doc. 109.


                                                     1
guilty to these four charges, the Government agreed to dismiss the remaining counts in

the superseding indictment and the original indictment. On December 13, 2017,

Petitioner was sentenced on Counts 17, 23, 28, and 29. 6 The Court sentenced Petitioner

to 84 months, the bottom end of the U.S. Sentencing Guidelines (“USSG”) range. 7 The

Court also ordered that Petitioner’s federal sentence run concurrently with her state

sentence of 12 years. 8

        Although Petitioner waived her right to directly appeal her conviction and the right

to collaterally attack her sentence under § 2255, 9 she appealed her sentence. 10 The Fifth

Circuit dismissed Petitioner’s appeal, holding Petitioner’s “guilty plea was knowing and

voluntary, and her appeal waiver is enforceable.” 11 On September 26, 2019, Petitioner

filed a Motion to Vacate, Set Aside, or Correct Sentence under 28 U.S.C. § 2255, 12 which

the Court denied.

        On September 26, 2019, Petitioner filed the instant motion. 13 Petitioner asks the

Court to “use the Compassionate Release Statute, as amended by the First Step Act, as a

second look provision to reduce [Petitioner’s] sentence.” 14 Petitioner cites as support

United States v. Cantu, Criminal Action No. 1:05-CR-458-1, 2019 WL 2498923 (W.D.

Tex. June 17, 2019). 15 Petitioner also argues the Court has the ability to reduce her




6 R. Doc. 135.
7 Id. at 20.
8 Id.
9 R. Doc. 111 at 4.
10 R. Doc. 137.
11 United States v. Nevers, 755 F. App’x 426 (5th Cir. 2019).
12 R. Doc. 161.
13 R. Doc. 165.
14 Id. at 16-17.
15 Id. at 17-18.


                                                     2
sentence pursuant to United States v. Holloway, 68 F. Supp. 3d 310 (E.D.N.Y. July 28,

2014). 16

                                       LAW AND ANALYSIS

I.      § 3582(c)(1)(A)(i)

        Petitioner argues her sentence should be modified pursuant to the provisions of §

3582(c)(1)(A)(i), because “extraordinary and compelling reasons” warrant such a

reduction. 17

        “‘[A] judgment of conviction that includes [a sentence of imprisonment]

constitutes a final judgment’ and may not be modified by a district court except in limited

circumstances.” 18 These limited circumstances are addressed in 18 U.S.C. § 3582(b),

which provides:

         Notwithstanding the fact that a sentence to imprisonment can subsequently be—

                (1) modified pursuant to the provisions of subsection (c);

                (2) corrected pursuant to the provisions of rule 35 of the Federal Rules of
                Criminal Procedure and section 3742; or

                (3) appealed and modified, if outside the guideline range, pursuant to the
                provisions of section 3742;

        a judgment of conviction that includes such a sentence constitutes a final judgment
        for all other purposes. 19

In turn, subsection (c) provides, in relevant part:

        The court may not modify a term of imprisonment once it has been imposed except
        that—

                (1) in any case—



16 Id. at 17.
17 R. Doc. 165 at 19-20.
18 Dillon v. United States, 560 U.S. 817, 824 (2010) (quoting 18 U.S.C. § 3582(b) (brackets in original).
19 18 U.S.C. § 3582(b).


                                                     3
                           (A) the court, upon motion of the Director of the Bureau of Prisons,
                           or upon motion of the defendant after the defendant has fully
                           exhausted all administrative rights to appeal a failure of the Bureau
                           of Prisons to bring a motion on the defendant's behalf or the lapse of
                           30 days from the receipt of such a request by the warden of the
                           defendant's facility, whichever is earlier, may reduce the term of
                           imprisonment (and may impose a term of probation or supervised
                           release with or without conditions that does not exceed the unserved
                           portion of the original term of imprisonment), after considering the
                           factors set forth in section 3553(a) to the extent that they are
                           applicable, if it finds that—

                                   (i) extraordinary and compelling reasons warrant such a
                                   reduction; or

                                   (ii) the defendant is at least 70 years of age, has served at least
                                   30 years in prison, pursuant to a sentence imposed under
                                   section 3559(c), for the offense or offenses for which the
                                   defendant is currently imprisoned, and a determination has
                                   been made by the Director of the Bureau of Prisons that the
                                   defendant is not a danger to the safety of any other person or
                                   the community, as provided under section 3142(g);

                                           and that such a reduction is consistent with applicable
                                           policy statements issued by the Sentencing
                                           Commission; and

                                   (B) the court may modify an imposed term of imprisonment
                                   to the extent otherwise expressly permitted by statute or by
                                   Rule 35 of the Federal Rules of Criminal Procedure . . . 20

           The First Step Act of 2018 amended 18 U.S.C. § 3582(c)(1)(A) to allow courts to

modify sentences not only upon motion of the Director of the BOP but also upon “motion

of the defendant after the defendant has fully exhausted all administrative rights to appeal

a failure of the Bureau of prisons to bring a motion on the defendant’s behalf or the lapse

of 30 days from the receipt of such a request by the warden of the defendant’s facility.” 21

A court may now modify a defendant’s sentence if it finds on either the motion of the




20   Id. § 3582(c)(1).
21   Pub. L. No. 226-391, § 603, 132 Stat. 5194, 5238–40 (2018).

                                                      4
Bureau of Prisons (“BOP”) or the defendant’s motion that “extraordinary and compelling

reasons warrant such a reduction” and “such a reduction is consistent with applicable

policy statements issued by the Sentencing Commission.” 22

        The Sentencing Commission’s policy statement has not been amended since the

First Step Act, and some of it now clearly contradicts 18 U.S.C. § 3582(c)(1)(A). 23 As a

result, there is some dispute as to which, if any, policy and program statements should

apply. 24 The policy statement regarding compassionate release sets forth three specific

reasons that are considered “extraordinary and compelling” as well as a catchall provision

recognizing as “extraordinary and compelling” any other reason “[a]s determined by the

Director of the Bureau of Prisons”:

        1. Extraordinary and Compelling Reasons.--Provided the defendant meets the
        requirements of subdivision (2), extraordinary and compelling reasons exist under
        any of the circumstances set forth below:

                (A) Medical Condition of the Defendant.—

                         (i) The defendant is suffering from a terminal illness (i.e., a serious
                         and advanced illness with an end of life trajectory). A specific
                         prognosis of life expectancy (i.e., a probability of death within a
                         specific time period) is not required. Examples include metastatic
                         solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage
                         organ disease, and advanced dementia.

                         (ii) The defendant is—

                                 (I) suffering from a serious physical or medical condition,


22 18 U.S.C. § 3582(c)(1)(A)(i).
23 U.S. SENTENCING GUIDELINES MANUAL at § 1B1.13 cmt. n.4 (“A reduction under this policy
statement may be granted only upon motion by the Director of the Bureau of Prisons pursuant to 18
U.S.C. § 3582(c)(1)(A).”); United States v. Overcash, 3:15-cr-263-FDW-l, 2019 WL 1472104, at *2
(W.D.N.C. Apr. 3, 2019) (“The Court agrees that § 1B1.13 now conflicts with § 3582 insofar as a defendant
is now able to request a sentence reduction upon a defendant’s own motion rather than having to rely on
the BOP Director.”).
24 See, e.g., United States v. Brown, --- F. Supp. 3d ----, 2019 WL 4942051, at *4 (S.D. Iowa Oct. 8, 2019);

United States v. Beck, No. 1:13-CR-186-6, 2019 WL 2716505, at *5 (M.D.N.C. June 28, 2019); United
States v. Cantu, No. 1:05-CR-458-1, 2019 WL 2498923, at *5 (S.D. Tex. June 17, 2019); United States v.
Fox, No. 2:14-CR-03-DBH, 2019 WL 3046086, at *3 (D. Me. July 11, 2019).

                                                     5
                              (II) suffering from a serious functional or cognitive
                              impairment, or

                              (III) experiencing deteriorating physical or mental health
                              because of the aging process,

                       that substantially diminishes the ability of the defendant to provide
                       self-care within the environment of a correctional facility and from
                       which he or she is not expected to recover.

                (B) Age of the Defendant.--The defendant (i) is at least 65 years old; (ii) is
                experiencing a serious deterioration in physical or mental health because of
                the aging process; and (iii) has served at least 10 years or 75 percent of his
                or her term of imprisonment, whichever is less.

                (C) Family Circumstances.—

                       (i) The death or incapacitation of the caregiver of the defendant's
                       minor child or minor children.

                       (ii) The incapacitation of the defendant's spouse or registered
                       partner when the defendant would be the only available caregiver for
                       the spouse or registered partner.

                (D) Other Reasons.--As determined by the Director of the Bureau of
                Prisons, there exists in the defendant's case an extraordinary and
                compelling reason other than, or in combination with, the reasons
                described in subdivisions (A) through (C).25

The policy statement regarding compassionate release also requires that “the defendant

is not a danger to the safety of any other person or to the community,” and that the Court’s

determination is in line with “the factors set forth in 18 U.S.C. § 3553(a).” 26

         As previously stated, the policy statement has not been amended. Thus, although

the First Step Act amended § 3582(c) to allow a defendant, not just BOP, to bring a motion

that extraordinary and compelling reasons warrant a reduction in the defendant’s

sentence, USSG § 1B1.13 cmt. n.1(D) still only permits BOP to determine what constitutes




25   U.S. SENTENCING GUIDELINES MANUAL § 1B1.13 cmt. n.1 (U.S. SENTENCING COMM’N 2018).
26   Id. at § 1B1.13(2) & cmt. n.4.

                                               6
“extraordinary and compelling reason[s].” In light of this conflict, some courts have held:

“the only way direct motions to district courts would increase the use of compassionate

release is to allow district judges to consider the vast variety of circumstances that may

constitute ‘extraordinary and compelling.’” 27 In United States v. Cantu, the Southern

District of Texas held the catch-all provision contained in USSG § 1B1.13 cmt. n.1(D) “no

longer describes an appropriate use of sentence-modification provisions and is thus not

part of the applicable policy statement binding the Court.”28 The Cantu court determined

the Director of the BOP is no longer the “sole determiner” of what constitutes an

extraordinary and compelling reason, 29 and, instead, “when a defendant brings a motion

for a sentence reduction under the amended provision, the Court can determine whether

any extraordinary and compelling reasons other than those delineated in USSG § 1B1.13

cmt. n.1(A)–(C) warrant granting relief.” 30 For the reasons stated below, the Court need

not determine in this case whether only the BOP may determine what qualifies as

“extraordinary and compelling reasons” for a sentence reduction.




27 Brown, 2019 WL 4942051, at *3.
28 2019 WL 2498923 at *5. See also Brown, 2019 WL 4942051 at *4 (“[I]f the [First Step Act] is to
increase the use of compassionate release, the most natural reading of the amended § 3582(c) and §
994(t) is that the district court assumes the same discretion as the BOP Director when it considers a
compassionate release motion properly before it. Unqualified deference to the BOP no longer makes sense
now that the First Step Act has reduced the BOP's role. Thus, the Director's prior interpretation of
‘extraordinary and compelling’ reasons is informative, but not dispositive. (internal citations and
quotation marks omitted)); Fox, 2019 WL 3046086 at *3 (“I treat the previous BOP discretion to identify
other extraordinary and compelling reasons as assigned now to the courts.”); Beck, 2019 WL 2716505 at
*6 (“[C]ourts may, on motions by defendants, consider whether a sentence reduction is warranted for
extraordinary and compelling reasons other than those specifically identified in the application notes to
the old policy statement.”).
29 2019 WL 2498923 at *4 (“[I]f the Director of the BOP were still the sole determiner of what constitutes

an extraordinary and compelling reason, the amendment’s allowance of defendants’ own § 3582(c)(1)(A)
motions for reduction of sentence would be to no avail. Such a reading would contravene the explicit
purpose of the new amendments.”).
30 Id. at *5.


                                                    7
       A.      Standing

       The amended statute allows a defendant to file a motion for compassionate release

upon the earlier of two dates. First, a defendant can file a motion “after the defendant has

fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to

bring a motion on the defendant’s behalf.” 31 Second, a defendant can file a motion upon

“the lapse of 30 days from the receipt of [a defendant’s request to bring a motion] by the

warden of the defendant’s facility.” 32 “Courts have recognized these two options impose a

mandatory requirement that a defendant submit a request to the warden of her facility

before filing in court.” 33 For instance, in Cantu, the case cited by Petitioner in support of

her motion, the court found the petitioner “has standing to bring this motion because

more than 30 days elapsed between [her] reduction-in-sentence request to the warden

and a response.” 34 In contrast, in this case, Petitioner fails to make the requisite showing

that either (A) she has made any attempt to fully exhaust “all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on [her] behalf” or (B) she has

made any such request to “the warden of [Petitioner’s] facility.” 35 Accordingly, Petitioner

lacks standing to bring this motion.

       B.      Merits

       Even if Petitioner had standing to bring this motion, she has not demonstrated

“extraordinary and compelling reasons” exist to reduce her sentence, as required by §




31 18 U.S.C. § 3582(c)(1)(A).
32 Id.
33 United States v. Weidenhamer, No. CR-16-01072-001-PHX-ROS, 2019 WL 6050264, at *2 (D. Ariz.

Nov. 8, 2019) (citing United States v. Solis, No. CR 16-015-CG-MU, 2019 WL 2518452, at *2 (S.D. Ala.
June 18, 2019) (denying request because defendant did not request compassionate release from Bureau of
Prisons); United States v. Dowlings, No. CR413-171, 2019 WL 4803280, at *1 (S.D. Ga. Sept. 30, 2019)).
34 2019 WL 2498923 at *3.
35 18 U.S.C. § 3582(c)(1)(A).


                                                  8
3582(c)(1)(A). Petitioner argues her sentence should be reduced to time served so that

she can care for her mother. 36 According to Petitioner, her aging mother, who is

responsible for taking care of Petitioner’s elderly stepfather and Petitioner’s disabled

daughter, has heart and lung conditions. 37 Petitioner contends this constitutes an

“extraordinary and compelling reason” to reduce her sentence.

        Petitioner has not presented evidence that her reasons are extraordinary and

compelling under the three explicitly defined reasons in the current policy statement.38

The closest fit is a third explicitly-defined reason, which includes “[t]he death or

incapacitation of the caregiver of the defendant’s minor child.” 39 It is not facially apparent

from Petitioner’s motion whether this reason is applicable, as Petitioner fails to specify

her child’s age in her motion. However, a review of the record quickly debunks the

applicability of the third explicitly-defined reason. According to the “Personal and Family

Data” section of the Presentence Investigation Report (“PSR”) issued on December 6,

2017, Petitioner has two children, who were 30 and 32 at that time. 40 According to the

PSR, Petitioner reported one of her children has a “learning disability.” 41 As a result, the

third explicitly-defined reason in the policy statement is inapplicable because Petitioner

does not have any minor children.

        In Cantu, the district court held that, although the petitioner “has not presented

evidence that his reasons are extraordinary and compelling under the three explicitly

defined reasons,” the petitioner’s case nevertheless presented such extraordinary and



36 R. Doc. 165 at 19.
37 Id.
38 See USSG § 1B1.13 cmt. n.1(A)–(C).
39 Id. at § 1B1.13 cmt. n.1(C).
40 R. Doc. 128 at 25.
41 Id.


                                              9
compelling reasons to warrant a reduction under § 3582(c)(1)(A)(i). 42 Recognizing that

“[v]ery little guidance exists on what constitutes extraordinary and compelling reasons

warranting a sentence reduction under USSG § 1B1.13 cmt. n.1(D),” the court relied on

Black’s Law Dictionary to define “extraordinary” as “[b]eyond what is usual, customary,

regular, or common,” and “compelling” as “so great that irreparable harm or injustice

would result if [the relief] is not [granted].” 43 Applying these definitions, the court held:

        Here, [the petitioner] has shown extraordinary and compelling reasons warranting
        a sentence reduction under § 3582(c)(1)(A). Because of the First Step Act of 2018,
        the Government does not oppose him spending the rest of his term of
        imprisonment in home confinement. For the Government to advocate that the
        Court issue an order that would cause BOP to release the Defendant, is beyond
        what is usual, customary, regular, or common. And given the Government’s
        position, irreparable harm and injustice would result if the Court failed to craft
        such an order. 44

The Cantu court cautioned its “determination in this case is narrow and unlikely to have

far-reaching implications, as Government non-opposition is both the touchstone of the

determination and rare.” 45

        The Court need not decide whether it agrees with the Cantu court’s determination

that the courts, not the Director of the BOP, may determine what constitutes

“extraordinary and compelling” reasons under USSG § 1B1.13 cmt. n.1(D).46 Even under

the Cantu court’s more expansive reading of USSG § 1B1.13 cmt. n.1(D), this Court find

Petitioner’s proffered reasons do not qualify as “extraordinary and compelling.” This is

not one of the “narrow” cases in which the Government has advocated that the Court issue



42 2019 WL 2498923 at *3-6.
43 Id. at *5 (quoting Extraordinary, BLACK’S LAW DICTIONARY (10th ed. 2014) and Compelling
Need, BLACK’S LAW DICTIONARY (10th ed. 2014)).
44 Id. (internal quotation marks and citation omitted).
45 Id.
46 Several other district courts have declined to adopt the Cantu court’s reasoning or result. See, e.g.,

United States v. Lynn, Criminal No. 89-0072-WS, 2019 WL 3805349 (S.D. Ala. Aug. 13, 2019).

                                                      10
an order causing BOP to release Petitioner. Rather, the Government has filed no response

to Petitioner’s motion, even though the motion has been pending for over two months.

        Few district courts have expanded beyond Cantu to find “extraordinary and

compelling” reasons to reduce a petitioner’s sentence, even when the Government does

not “advocate that the Court issue an order that would cause BOP to release the

Defendant.” 47 One such case, United States v. Bucci, is particularly instructive. 48 In that

case, the petitioner argued the fact that he was the “only available caregiver . . . for an

ailing, close member of his family: his mother,” was an “extraordinary and compelling

reason” to reduce his sentence. 49 The District of Massachusetts agreed, holding:

        While surely many inmates share the plight of having an incapacitated spouse or
        partner at home, the Sentencing Commission has made clear that courts ought
        consider that circumstance an ‘extraordinary and compelling reason’ for
        compassionate release only when the defendant is the “only available caregiver”
        for him or her. U.S.S.G. § 1B1.13 n.1(C)(ii). When a defendant is the “only available
        caregiver” for an incapacitated parent (perhaps a more unique occurrence given
        that inmates may have siblings or other family members able to care for their
        parents), then, it is likewise an “extraordinary and compelling” reason warranting
        compassionate release. 50

The Bucci court acknowledged that in another case, United States v. Ingram, the

Southern District of Ohio denied compassionate release to defendant to care for his ill

mother because “[m]any, if not all inmates, have aging and sick parents.” 51 The Bucci

court emphasized that in the Bucci case, the petitioner’s “role as the only potential

caregiver for his ailing mother” was an “extraordinary and compelling reason” for

compassionate release. 52


47 See, e.g., Beck, 2019 WL 2716505.
48 --- F. Supp. 3d ---, Criminal Action No. 04-10194-WGY, 2019 WL 5075964 (D. Mass. Sept. 16, 2019).
49 Id. at *2.
50 Id.
51 Id. (citing United States v. Ingram, No. 2:14-cr-40, 2019 WL 3162305, at *2, 2019 LEXIS 118304, at *4-

5 (S.D. Ohio July 16, 2019)).
52 Id. (emphasis added).


                                                   11
        Unlike Bucci, in this case, there is no indication Petitioner is the only potential

caregiver for her mother. Rather, the PSR indicates Petitioner has multiple other family

members who are potential caregivers. 53 Moreover, the PSR indicates Petitioner’s mother

was elderly and had ailing health before she was sentenced. Thus, there has been no new

change in circumstances that might now warrant Petitioner’s early release.

        Accordingly, Petitioner is not entitled to relief under § 3582(c)(1)(A)(i).

II.     The “Holloway Doctrine”

        Petitioner also argues she is entitled to a reduction of her sentence pursuant to

United States v. Holloway, a district court decision in the Eastern District of New York

from which the so-called “Holloway Doctrine” derives. 54

        In Holloway, a defendant, whose conviction was affirmed and subsequent motion

for habeas corpus relief under 28 U.S.C. § 2255 was denied, filed a motion under Rule

60(b) of the Federal Rules of Civil Procedure to reopen his § 2255 proceeding. 55 In

response, the Eastern District of New York district court judge issued an order stating: “I

respectfully request that the United States Attorney consider exercising her discretion to

agree to an order vacating two or more of [the defendant’s] 18 U.S.C. § 924(c)

convictions.” 56 The Assistant United States Attorney [“AUSA”] declined to do so. 57 The

district judge again “asked the United States Attorney to reconsider exercising her

discretion to agree to an order vacating two or more of [the defendant’s] § 924(c)

convictions so he could face a more just resentencing.” 58 In a subsequent court



53 See R. Doc. 128 at 25.
54 R. Doc. 165 at 17.
55 68 F. Supp. 3d at 312-14.
56 Id. at 314.
57 Id.
58 Id.


                                              12
appearance, the AUSA agreed “to withdraw our opposition to the pending Rule 60(b)

motion, and also to state on the record that we wouldn't oppose the granting of the

underlying 2255 motion for the purpose of vesting the court with authority to vacate two

of the 924(c) convictions, and to proceed to resentence.” 59 The AUSA made clear that her

actions were made “without taking a position on the merits of either the Rule 60 motion

or the habeas petition” and further “that the United States Attorney's position in this case

shouldn't be interpreted as reflecting a broader view of Section 924(c) generally or its

application to other cases.” 60 The district court itself acknowledged the modification of

the defendant’s sentence was a product of the prosecutor’s discretion, and not any

inherent authority of the court:

        The use of this [prosecutorial] power poses no threat to the rule of finality, which
        serves important purposes in our system of justice. There are no floodgates to
        worry about; the authority exercised in this case will be used only as often as the
        Department of Justice itself chooses to exercise it, which will no doubt be
        sparingly. 61

        The Fifth Circuit has clearly held: “Holloway is not binding on this court[.]”62 This

Court has likewise declined to find that Holloway is “binding, persuasive, [or]

doctrinal.” 63 Other district courts in this circuit have also rejected the notion that

Holloway is binding in this Circuit, or that it is a legal “doctrine” at all. For instance, in

United States v. McBride, the Eastern District of Texas denied a defendant’s motion to

reduce his sentence under the “Holloway Doctrine,” explaining: “[t]he Holloway case

does not present a specific doctrine but only an example of leniency previously granted.” 64


59 Id. at 315.
60 Id. at 316.
61 Id. (“the government’s agreement . . . has authorized me to give Holloway back more than 30 years of his

life.”).
62 United States v. Frank, 738 F. App’x 330, 331 (5th Cir. 2018).
63 United States v. Thomas, Criminal Action No. 12-266, 2019 WL 4257245, at *3 (E.D. La. Sept. 9, 2019).
64 Case no. 1:96-CR-101(1)(RC/ZJH), 2016 WL 11372247, at *2 (E.D. Tex. Mar. 4, 2016).


                                                    13
In United States v. Green, the Western District of Louisiana denied a similar motion,

holding: “[a]s a decision from the Eastern District New York, Holloway has no binding

effect on this court. Furthermore, that decision ‘did not conclude or even suggest that [the

court has] unilateral discretion to reduce the defendant's sentence.’” 65 “‘Rather, it was the

Government's decision to not oppose Holloway’s motion . . . that permitted the [c]ourt to

address the perceived injustice.’” 66 Further, in United States v. Terrell, the Middle

District of Louisiana, in denying a similar motion, explained:

       ‘[I]nsofar as Petitioner suggests that the ‘Holloway doctrine’ grants courts broad
       residual power to reduce a sentence, neither the United States Supreme Court nor
       the United States Court of Appeals for the Fifth Circuit have ascribed to such a
       conclusion . . . Thus, . . . Holloway is neither binding nor persuasive, or for that
       matter, particularly instructive. Certainly, it was not intended to be doctrinal.’ 67

       As the district court itself recognized in Holloway, “the authority exercised” in

Holloway to reduce a defendant’s final sentence was a decision by the prosecutor not to

oppose the defendant’s motion. 68 In this case, the Government has not made clear

whether it opposes Petitioner’s motion, as the Government did not express its intent not

to oppose Petitioner’s motion. Holloway is neither binding, persuasive, doctrinal, nor

particularly instructive in this matter.

       Petitioner has failed to identify any applicable statutory authority for a sentence

reduction, and this Court lacks jurisdiction to modify Petitioner’s sentence under 18

U.S.C. § 3582(b). Accordingly, Petitioner is not entitled to the relief she seeks.




65 Case no. 2:04-cr-20152, 2017 WL 6395818, at *2 (W.D. La. Oct. 11, 2017) (quoting United States v.
Ledezma-Rodriguez, 2017 WL 1368983, *2 (S.D. Iowa Apr. 10, 2017)).
66 Id. at *2 n.3 (quoting United States v. Robinson, 2017 WL 3434289, *4 (D. Md. Aug. 9, 2017) (brackets

and ellipses in original)).
67 Criminal Action no. 14-50-SDD-RLB, 2017 WL 4176231, at *2 (M.D. La. Sept. 21, 2017) (quoting Setser

v. United States, No. 17-cv-0970-M-BK, 2017 WL 2817429 at *2 (N.D. Tex. June 10, 2017)).
68 Holloway, 68 F. Supp. 3d at 316.


                                                  14
                                  CONCLUSION

          Defendant’s Motion to Reduce Sentence Pursuant to title 18, U.S.C.

3582(c)(1)(A) 69 is DENIED.


          New Orleans, Louisiana, this 27th day of December, 2019.


                                   ________________________________
                                            SUSIE MORGAN
                                     UNITED STATES DISTRICT JUDGE




69   R. Doc. 165.

                                        15
